Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Objections

Claim 1 is objected to because of the following informalities:  the claim recites “an area that illuminated by virtual light” in line 10, which appears to be “an area that is illuminated by virtual light”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  the claim recites “an area that illuminated by virtual light” in line 13, which appears to be “an area that is illuminated by virtual light”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  the claim recites “an area that illuminated by virtual light” in line 10, which appears to be “an area that is illuminated by virtual light”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-9, 13-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauenstein et al. (US 10,318,034), in view of Lipman et al. (US 2007/0176908, and further in view of Foster (US 2007/0115283).

Regarding claim 1, Hauenstein discloses one or more non-transitory computer-readable media to store instructions executable by one or more processors to perform operations (column 1, lines 20-25; column 1, line 66, to column 2, line 36) comprising:
receiving stylus sensor data from one or more sensors located in a stylus (column 34 line 48 to column 35, line 16; see Figs. 2 and 5A-5B; “FIGS. 5A-5B illustrate a positional state of stylus 203 relative to a touch-sensitive surface (e.g., touch screen 112 of device 100)“; “positional state is detected in accordance with one or more measurements from stylus 203 that are sent to an electronic device (e.g., device 100)”); 
determining, based on the stylus sensor data, a stylus height of a tip of the stylus from a display device associated with a computing device (column 34 line 48 to column 35, line 16; column 36, lines 45-51; see Figs. 2 and 5A-5B; “positional state is detected in accordance with one or more measurements from stylus 203 that are sent to an electronic device (e.g., device 100)”; among other measurements, “the positional state of stylus 203 corresponds to (or indicates):… a distance of the stylus relative to the touch-sensitive surface (e.g., distance 514, FIG. 5B)”); 
determining, based on the stylus sensor data, a first stylus angle of the stylus relative to a top surface of the display device (column 34 line 48 to column 35, line 16; column 36, lines 36-44; see Figs. 2 and 5A-5B; “positional state is detected in accordance with one or more measurements from stylus 203 that are sent to an electronic device (e.g., device 100)”; among other measurements, “the positional state of stylus 203 corresponds to (or indicates):…  a tilt of the stylus relative to the touch-sensitive surface (e.g., tilt 512, FIG. 5B)”);
determining, based on the stylus sensor data, a second stylus angle of the stylus relative to a midline of the display device (column 34 line 48 to column 35, line 16; column 35, lines 47-63; see Figs. 2 and 5A-5B; “positional state is detected in accordance with one or more measurements from stylus 203 that are sent to an electronic device (e.g., device 100)”; among other measurements, “the positional state of stylus 203 corresponds to (or indicates):… an orientation of the stylus relative to the touch-sensitive surface (e.g., orientation 506, FIG. 5A)” (an angle), as shown, relative to any imaginary vertical midline crossing device 100, based on the broadest reasonable interpretation of the claimed limitations); 
one or more content items that are being displayed in the display device (column 36, line 66, to column 37, line 2; column 37, lines 52-55; column 43, lines 34-67; column 44, lines 24-28; see interface object(s) 704 in Fig. 7A); 
displaying, on the display device, one or more virtual shadows corresponding to the one or more content items  (column 38, lines 37-39, lines 47-57; column 38 line 64, to column 39, line 12; column 45, lines 40-45; “when an input… is detected on the touch-screen display at a location of a particular user interface element (e.g., a button, window, slider or other user interface element), the particular user interface element is adjusted in accordance with the detected input”; e.g. “the device… changes the appearance of user interface object 704 (e.g., … highlighting user interface object 704) to indicate that user interface object is now being manipulated”, based on the broadest reasonable interpretation of the claimed “virtual shadow”; see Figs. 7A-7B, 7C, 7J-7S) based at least in part on: the stylus height  (see the particular user interface element is adjusted in accordance with distance 514 as shown in Figs. 5B, 7A-7B, 7C, 7J-7S; column 34 line 48 to column 35, line 16; column 36, lines 45-51); the first stylus angle relative to the top surface of the display device (see the particular user interface element is adjusted in accordance with tilt 512 as shown in Figs. 5B, 7A-7B, 7C, 7J-7S; column 34 line 48 to column 35, line 16; column 35, line 64 to column 36, line 26; column 36, lines 36-44; “indication 516 shows where the stylus will touch (or mark) the touch-sensitive display”, “in accordance with the positional state of stylus 203”, and “may also be used to refer to a position that is not visible on the touch-screen”; “in some circumstances, indication 516 is displaced from (x,y) position 504 (as shown in FIGS. 5A and 5B), and in other circumstances, indication 516 is not displaced from (x,y) position 504 (e.g., indication 516 is displayed at or near (x,y) position 504 when tilt 512 is zero degrees)”); and the second stylus angle relative to a midline of the display device (see the particular user interface element is adjusted in accordance with the positional state of stylus 203, which includes the angle of orientation 506; see Figs. 5B, 7A-7B, 7C, 7J-7S; column 34 line 48 to column 35, line 16; column 35, lines 47-63; column 35, line 64 to column 36, line 26). 
However, Hauenstein does not appear to expressly disclose determining an area that illuminated by virtual light emitted from the tip of the stylus; determining one or more content items that are being displayed in the display device and within the area; determining one or more virtual heights, wherein an individual virtual height of the one or more virtual heights corresponds to an individual content item of one or more content items.
Lipman discloses determining an area that is illuminated by virtual light emitted from the tip of a stylus (para[0039]; para[0043]; para[0063]; para[0068]; para[0099]; para[0103]-para[0105]; para[0117]; para[0128]-para[0129]; “Turning to FIG. 1, a light pen 150 is shown emitting a generally conical beam 152 which impinges on panel 100 and defines an impingement spot 154 thereon”; panel 100 provides an “output indication of the impingement location of a beam of light on the panel 100”, “to indicate the area of a beam of electromagnetic radiation impinging on the panel”; see also impingement spot 506 in Figs. 4A-4C; it is noted that based on the broadest reasonable interpretation of the claimed limitations, the conical beam 152 is taken as a virtual light since it is not natural light (e.g. light from the sun)); and determining one or more content items that are being displayed in a display device and within the area (para[0039]; para[0043]; para[0063]; para[0068]; para[0095]; para[0099]; para[0101]-para[0105]; para[0117]-para[0118]; para[0128]-para[0129]; see “the area and/or intensity of the light… used to represent a contactless selection”; “FIG. 4A shows the light pen 500 being held relatively far from the display panel 502 and providing a relatively large impingement spot 506 which is located on an application icon 508, preferably resulting in highlighted that icon”; “FIG. 4B shows the light pen 500 having been moved closer to the display panel 502 and thus providing a relatively smaller impingement spot 506 located on the icon 508, preferably providing a zoom-in function, resulting in enlarging of the highlighted icon 508”; “FIG. 4C shows the light pen 500 having been moved even closer to the display panel 502 and thus providing an even smaller impingement spot 506 located on icon 508, resulting in selection of the application represented by the highlighted icon 508 and presenting a menu 510 for operation of the application”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Hauenstein’s invention, with the teachings in Lipman’s invention, to have determining an area that is illuminated by virtual light emitted from the tip of the stylus, and determining one or more content items that are being displayed in the display device and within the area, for the advantage of an improved control apparatus for the remote control of data or equipment, with control that is dependent on spatial positioning or motion of a free moving control device relative to a display or panel, for improving the quality of life of e.g. severely disabled people, since this would allow minimum effort with no pressure being required to perform operations (para[0034]-para[0035]).
However, the combination of Hauenstein and Lipman does not appear to expressly disclose determining one or more virtual heights, wherein an individual virtual height of the one or more virtual heights corresponds to an individual content item of one or more content items.
Foster discloses determining one or more virtual heights, wherein an individual virtual height of the one or more virtual heights corresponds to an individual content item of one or more content items (see Abstract; para[0006]; para[0014]; para[0026]-para[0027]; para[0045]; para[0050]; para[0056]-para[0057]; para[0060]; para[0068]-para[0070]; para[0072]-para[0073]; para[0076]; see e.g. Figs. 4A-7; “assign virtual height values to any face in a 2D composition” selected; a “ display may be automatically updated dynamically in real-time as the user moves the pointer/cursor”, and “shadows are cast automatically and dynamically generated/displayed providing immediate visual feedback”; a “shadow may be automatically and dynamically displayed in real-time as the virtual height is assigned”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in the combination of Hauenstein and Lipman, with the teachings in Foster’s invention, to have determining one or more virtual heights, wherein an individual virtual height of the one or more virtual heights corresponds to an individual content item of one or more content items, for the advantage of casting shadows on a flat two-dimensional drawing based on the virtual height, as if the flat drawing has depth, in an easy, efficient and intuitive manner (para[0013]; para[0025]; para[0072]-para[0073]; para[0076]; para[0078]).

Regarding claim 2, Hauenstein, Lipman and Foster disclose all the claim limitations as applied above (see claim 1). In addition, Hauenstein discloses determining a location of a tip of the stylus (column 34 line 48 to column 35, line 16; column 35, line 64 to column 36, line 26; column 36, lines 45-51; column 45, line 32, to column 46, line 7; see Figs. 2, 5A-5B and 7A-7B, 7C, 7J-7S; “positional state is detected in accordance with one or more measurements from stylus 203 that are sent to an electronic device (e.g., device 100)”; see “a position of a projection of a tip… of the stylus on the touch-sensitive surface (e.g., (x,y) position 504, FIG. 5A),…  and/or a distance of the [tip of the] stylus relative to the touch-sensitive surface (e.g., distance 514, FIG. 5B)”, which are determined to determine the positional state of stylus 203; in addition, see that “indication 516 shows where the stylus will touch (or mark) the touch-sensitive display”, “in accordance with the positional state of stylus 203”, which, “in some circumstances, indication 516 is displaced from (x,y) position 504 (as shown in FIGS. 5A and 5B), and in other circumstances, indication 516 is not displaced from (x,y) position 504 (e.g., indication 516 is displayed at or near (x,y) position 504 when tilt 512 is zero degrees)”; see also 512, 504 and 701 in Figs. 7A-7B, 7C, 7J-7S); determining that the location is within a predetermined distance from a particular content item (see e.g. in Figs. 7J-7K, when indicator 516 of position 701 is not displaced from (x,y) position 504 corresponding to the tip, and the distance 514 of the tip is less than a threshold hover distance when touching surface 651); and indicating a selection of the particular content item (see e.g. in Figs. 7J-7K, when indicator 516 of position 701 is not displaced from (x,y) position 504 corresponding to the tip, and the distance 514 of the tip is less than a threshold hover distance when touching surface 651, “the device… changes the appearance of user interface object 704 (e.g.,… highlighting user interface object 704) to indicate that user interface object is now being manipulated by a touch input”, that is, of user interface object 704 is selected).

Regarding claim 6, Hauenstein, Lipman and Foster disclose all the claim limitations as applied above (see claim 1). In addition, Hauenstein discloses a type of the content item comprises one of: a user interface element (see user interface element 704 in Fig. 7A; see also user interface elements in Fig. 6A; column 43, lines 34-62; column 44, lines 24-28); text characters; an illustration; or a photograph.

Regarding claim 7, Hauenstein, Lipman and Foster disclose all the claim limitations as applied above (see claim 1). In addition, Hauenstein discloses receiving second stylus sensor data from the one or more sensors of a stylus (column 34 line 48 to column 35, line 16; see Figs. 2, 5A-5B, 7A-7B, 7C and 7J-7S; “FIGS. 5A-5B illustrate a positional state of stylus 203 relative to a touch-sensitive surface (e.g., touch screen 112 of device 100)“; “positional state is detected in accordance with one or more measurements from stylus 203 that are sent to an electronic device (e.g., device 100)”; it is clear that every time the stylus changes its positional state (it moves), updated positional state sensor data is received by device 100); modifying a shape of the one or more virtual shadows based at least in part on the second stylus sensor data (see e.g. in Figs. 7J-7K, when stylus 203 is moved and e.g. the distance 514 of the tip is less than a threshold hover distance when touching surface 651, the device further “changes the appearance of user interface object 704 (e.g.,… highlighting user interface object 704)” even more by making the highlighting bigger (see Fig. 7K), and thus modifying a shape of highlighting/shadow); and moving the one or more virtual shadows from a first location to a second location on the display device based at least in part on the second stylus sensor data (see e.g. in Figs. 7N-7P,  highlighted user interface object 704 moves from a first location to a second location on the display device based on changes in positional state of stylus 203, and corresponding updated positional state sensor data).

Regarding claims 8-9 and 13-14, these claims are analogous to claims 1-2 and 6-7, respectively, except they are computing device claims, and therefore are rejected for the same reasons as claims 1-2 and 6-7 above, respectively.

Regarding claims 15-16 and 20, these claims are analogous to claims 1-2 and 7, respectively, except they are method claims, and therefore are rejected for the same reasons as claims 1-2 and 7 above, respectively.


Claim(s) 3-4, 10-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauenstein et al. (US 10,318,034), in view of Lipman et al. (US 2007/0176908, and Foster (US 2007/0115283), and further in view of Chandran et al. (US 2015/0277587).

Regarding claim 3, Hauenstein, Lipman and Foster disclose all the claim limitations as applied above (see claim 1). However, the combination of Hauenstein, Lipman and Foster does not appear to expressly disclose receiving, from the one or more sensors in the stylus, button press data indicating a confirmation of a selection of a particular content item; and confirming the selection of the particular content item.
Chandran discloses receiving, from one or more sensors in a stylus, button press data indicating a confirmation of a selection of a particular content item, and confirming the selection of the particular content item (para[0044]; see button 614 in Fig. 6; “the active stylus 600 also includes a button 614 that the user can alternately activate and deactivate to provide further functionality for the user, such as enabling the user to click on and select icons on the touch display 110 (FIG. 1) or to drag and drop icons on the touch display, for example”; data corresponding to such action is received at electronic device 102 through channel 114 from the stylus 600 (see Figs. 1-2 and 6); it is clear that selection of an icon by pressing a button (sensor) to drag it, is visually confirmed in a touch display (claimed user interface) when viewing the corresponding dragging action in the touch display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in the combination of Hauenstein, Lipman and Foster, with the teachings in Chandran’s invention, to have the operations further comprising: receiving, from the one or more sensors in the stylus, button press data indicating a confirmation of a selection of a particular content item; and confirming the selection of the particular content item, for the advantage of providing further functionalities for the user, which increases user satisfaction about the device (para[0044]).

Regarding claim 4, Hauenstein, Lipman and Foster disclose all the claim limitations as applied above (see claim 1). However, the combination of Hauenstein, Lipman and Foster does not appear to expressly disclose the stylus comprises one or more buttons; and button press data is sent from the stylus to the computing device based at least in part on detecting a button selection of a particular button of the one or more buttons
Chandran discloses a stylus comprises one or more buttons (para[0044]; see e.g. stylus 600 comprising button 614 in Fig. 6); and button press data is sent from the stylus to a computing device based at least in part on detecting a button selection of a particular button of the one or more buttons (para[0044]; “the active stylus 600 also includes a button 614 that the user can alternately activate and deactivate to provide further functionality for the user, such as enabling the user to click on and select icons on the touch display 110 (FIG. 1) or to drag and drop icons on the touch display, for example”; data corresponding to such action is received at electronic device 102 through channel 114 from the stylus 600 (see Figs. 1-2 and 6)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in the combination of Hauenstein, Lipman and Foster, with the teachings in Chandran’s invention, to have the stylus comprises one or more buttons; and button press data is sent from the stylus to the computing device based at least in part on detecting a button selection of a particular button of the one or more buttons, for the advantage of providing further functionalities for the user, which increases user satisfaction about the device (para[0044]).

Regarding claims 10-11, these claims are analogous to claims 3-4, respectively, and therefore are rejected for the same reasons as claims 3-4 above, respectively.

Regarding claims 17-18, these claims are analogous to claims 3-4, respectively, and therefore are rejected for the same reasons as claims 3-4 above, respectively.


Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauenstein et al. (US 10,318,034), in view of Lipman et al. (US 2007/0176908, and Foster (US 2007/0115283), and further in view of Burley et al. (US 2009/0027391).

Regarding claim 5, Hauenstein, Lipman and Foster disclose all the claim limitations as applied above (see claim 1). In addition, Foster discloses displaying a shadow parameters interface associated with a virtual light (para[0014]; para[0034]-para[0036]; para[0057]; para[0065]-para[0066]; para[0071]; para[0077]; see e.g. Figs. 4A-7; “while the initial settings for the light source are illustrated in FIG. 3, the user may change the orientation of the light using the orient shadows mode of the cast shadow tool”; “FIG. 6 illustrates the use of the orient shadows mode” to reposition the light source; “At step 706, the location of a virtual light source… is defined”; “Such a location may be determined interactively by the user through an orient shadows mode of the cast shadow tool”); and receiving, via the shadow parameter interface, height input specifying a virtual height measurement for at least one type of content item (para[0014]; para[0033]; para[0049]-para[0050]; para[0070]; see e.g. Figs. 4A-7; “The artist may assign virtual height values to any face in a 2D composition through a simple click-and-drag interface”; “At step 704, a virtual height is assigned to the selected face. Such a height may be assigned by the user creating a virtual extrusion of the selected face by pulling the face out of the canvas of the rendering using the cursor control device”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, have displaying a shadow parameters interface associated with the virtual light emitted from the tip of the stylus, and receiving, via the shadow parameter interface, height input specifying a virtual height measurement for at least one type of content item, for the advantage  of creating shadows of objects in two dimensions as if the flat drawing has depth based on the virtual height and light, in an easy and efficient manner with an intuitive and easy-to-use interface (para[0006]; para[0013]; para[0025]; para[0036]; para[0078]).
However, the combination of Hauenstein, Lipman and Foster does not appear to expressly disclose receiving, via the shadow parameter interface, diameter input specifying a diameter of the virtual light being emitted from the tip of the stylus.
Burley discloses receiving, via a parameter interface, diameter input specifying a diameter of a virtual light (para[0023]; “For each virtual light source, the user specifies various properties corresponding to properties of real-world light, such as shape and size of the source (e.g., bar, bulb, point-source), brightness, color and/or color temperature, directionality (e.g., collimated, omnidirectional), intensity profile and falloff with distance, edge effects (e.g., a "barn door" effect that sharply cuts off the intensity), and so on; particular properties can vary depending on the rendering application”; it is clear that by establishing properties of real-world light, such as e.g. a shape and size of a bulb, a diameter of a virtual light is being specified).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in the combination of Hauenstein, Lipman and Foster, with the teachings in, with the teachings in Burley’s invention, to have receiving, via the shadow parameter interface, diameter input specifying a diameter of the virtual light being emitted from the tip of the stylus, for the advantage of more efficiently defining and adjusting illumination parameters of computer generated images to better model interaction of light from illumination sources with objects in a scene (para[0005]-para[0006]; para[0009]-para[0011]).

Regarding claim 12, this claim is analogous to claim 5, and therefore it is rejected for the same reasons as claim 5 above.

Regarding claim 19, this claim is analogous to claim 5, and therefore it is rejected for the same reasons as claim 5 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   

/Antonio Xavier/Primary Examiner, Art Unit 2623